Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 1 of 17

 
 

IN THE UNITED STATES DISTRICT COURT | AIR ~5 at
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI aR ~
NORTHERN DIVISION AS (Jae DEPUTY

IN THE MATTER OF THE SEARCH OF

 

 

PECO FOODS CaseNo. S\LAM\ Ail LRA
95 COMMERCE DRIVE Y
BAY SPRINGS, MS 39422 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for an administrative search

warrant to search the following premises and seize the items listed in Attachment B:
a. The business is located at 95 Commerce Drive, Bay Springs, Mississippi

39422, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage including any and all parking lots and persons
inside vehicles; more particularly described in Attachment A.

2. This affidavit is submitted in support of an application, pursuant to Title 8,
United States Code, Section 1357, for a warrant to search the premises of PECO FOODS (95
Commerce Drive, Bay Springs, Mississippi 39422) for undocumented illegal aliens.

3. lam a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at

Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
Case 3:19-mj-00216-LRA Document3 Filed 08/05/19 Page 2 of 17

from the University of Southern Mississippi. I am also a graduate of the U.S. Border Patrol
Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I have
approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4, My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government
officials jointly participating in this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at PECO FOODS.
There is also probable cause to search the premises described in Attachment A for evidence of

these crimes and contraband or fruits of these crimes, as described in Attachment B.
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 3 of 17

ADMINISTRATIVE PROBABLE CAUSE

7. Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s “About Us” page, PECO FOODS is the eighth largest poultry
producer in the United States producing 24 million pounds of poultry per week, and is privately
held and family managed. The website’s “About Us” page lists processing plants in the below
locations:

Tuscaloosa, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

Brooksville, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

The website’s “About Us” page lists live operations offices in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Philadelphia, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 4 of 17

8. The website’s “About Us” page lists feed mills in the below locations:
Gordo, Alabama
Bay Springs, Mississippi
Lake, Mississippi
Philadelphia, Mississippi
Newark, Arkansas
Corning, Arkansas
9. The website’s “About Us” page lists hatcheries in the below locations:
Gordo, Alabama
Sebastopol, Mississippi
Philadelphia, Mississippi
Batesville, Arkansas
Pocahontas, Arkansas
HISTORICAL ICE ENCOUNTERS/ARRESTS

10. Queries of the Enforcement Integrated Database Arrest Graphic User Interface for

Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests

(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated

employment at PECO FOODS. In addition to indicating employment at PECO FOODS,

numerous of the illegal aliens presented agents with PECO FOODS employment identification

documents (IDs), containing their photographs and assumed identities utilized for employment.

11, On February 02, 2012, Eleuterio Ramirez-Lopez, a Mexican national, was

encountered by the Jackson, Mississippi, ICE ERO office during Criminal Alien Program (CAP)

checks at the Jasper County Detention Center in Bay Springs, Mississippi. It was determined that

4
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 5 of 17

Ramirez-Lopez did not possess legal documents to work or reside in the United States. Ramirez-
Lopez was administratively arrested by ERO Jackson and transported for processing. ICE
processing records listed Ramirez-Lopez’s “Name and Address of (Last)(Current) United States
Employer” as “Peco Foods US.” During processing Ramirez-Lopez presented a Peco Foods ID
card. The front face of the Peco Foods ID card contained the below identifiers:

A photograph appearing to be Eleuterio Ramirez-Lopez

The name Eleuterio Ramirez

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-764-4392.”

“Tf found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods of Mississippi, Inc.

P.O. Box 1905

Bay Springs, MS 39422”

12. Open source queries for phone number 601-764-4392 revealed website
www.pecofoods.com/contacts.php. The Peco Foods webpage listed contact information for all
their locations including:

“Peco Foods, Inc. — Bay Springs Processing Plant

95 Commerce Drive Industrial Park

Bay Springs, MS 39422
Case 3:19-mj-00216-LRA Document3 Filed 08/05/19 Page 6 of 17

Phone: (601) 764-4392”

13. On February 02, 2012, Fidel Alvarez-Anselmo, a Mexican national, was
encountered by the Jackson, Mississippi, ICE ERO office during CAP checks at the Jasper
County Detention Center in Bay Springs, Mississippi. It was determined that Alvarez-Anselmo
did not possess legal documents to work or reside in the United States. Alvarez-Anselmo was
administratively arrested by ERO Jackson and transported for processing. ICE processing
records listed Alvarez-Anselmo’s “Name and Address of (Last)(Current) United States
Employer” as “Peco Foods.” During processing Alvarez-Anselmo presented a Peco Foods ID
card. The front face of the Peco Foods ID card contained the below identifiers:

A photograph appearing to be Fidel Alvarez-Anselmo

The name Martin Vargas

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-764-4392.”

“If found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc

P.O. Box 1905

Bay Springs, MS 39422”
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 7 of 17

ALTERNATIVES TO DETENTION

14. | ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
[JI contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance.

15. The ATD Program utilizes three (3) different forms of technology that help

monitor participants while enrolled in the program. The forms of technology include:
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 8 of 17

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

16. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS

17. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified
illegal aliens currently working at PECO FOODS processing plants in Mississippi, one illegal
alien as of July 29, 2019, worked at the PECO FOODS processing plant in Bay Springs,
Mississippi (95 Commerce Drive, Bay Springs, Mississippi 39422.)

18. Below are examples of subjects enrolled in the ICE/ERO Jackson ATD program
who have reported working for PECO FOODS and the analysis of historical GPS coordinates for

the subjects:
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 9 of 17

19, On November 12, 2017, Romelia Mendez-Perez, a Guatemalan national, was
encountered by United States Border Patrol (USBP) agents near Lukeville, Arizona. At the time
of the encounter, USBP agents determined Mendez-Perez did not possess legal documents to
work or reside in the United States. Mendez-Perez was administratively arrested by USBP and
transported for processing. Mendez-Perez was processed as an Expedited Removal and turned
over to ICE for custody determination. Mendez-Perez provided ICE with an address of 1202
North 4th Avenue, Laurel, Mississippi, was enrolled in the ICE ERO ATD program, and placed
on GPS monitoring pending removal from the United States.

20. Queries of the historical GPS coordinates associated with Romelia Mendez-
Perez’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also
revealed Mendez-Perez travels from Laurel, Mississippi, to the Peco Foods Bay Springs
Processing Plant multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing
Plant, Mendez-Perez remains on the Peco Foods Bay Springs Processing Plant property for
approximately 8 to 10 hours. For example, on April 11, 2019, at approximately 3:45 pm
Menedez-Perez left her residence in Laurel, Mississippi, and began travelling to the Peco Foods
Bay Springs Processing Plant. Mendez-Perez arrived at the Peco Foods Bay Springs Processing
Plant at approximately 4:15 pm. Mendez-Perez remained at the Peco Foods Bay Springs
Processing Plant until approximately 1:18 am on April 12, 2019, when she departed and returned
to her residence.

21. Record checks for Romelia Mendez-Perez revealed she does not possess

employment authorization from the United States Department of Homeland Security.
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 10 of 17

22. On October 21, 2018, Abegail Lopez-Ramos, a Guatemalan national, was
encountered by USBP agents near El Centro, California. At the time of the encounter, USBP
agents determined Lopez-Ramos did not possess legal documents to work or reside in the United
States. Lopez-Ramos was administratively arrested by USBP and transported for processing.
Lopez-Ramos was processed as a Notice to Appear and turned over to ICE for custody
determination. Lopez-Ramos provided ICE with an address of 824 North 10th Avenue, Laurel,
Mississippi, was enrolled in the ICE ERO ATD program, and placed on GPS monitoring pending
removal from the United States.

23. Queries of the historical GPS coordinates associated with Abegail Lopez-Ramos’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also revealed
Lopez-Ramos travels from Laurel, Mississippi, to the Peco Foods Bay Springs Processing Plant
multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing Plant, Lopez-
Ramos remains on the Peco Foods Bay Springs Processing Plant property for approximately 8 to
10 hours. For example, on June 22, 2019, at approximately 5:15 am. Lopez-Ramos left his
residence in Laurel, Mississippi, and began travelling to the Peco Foods Bay Springs Processing
Plant. Lopez-Ramos arrived at the Peco Foods Bay Springs Processing Plant at approximately
5:59 am. Lopez-Ramos remained at the Peco Foods Bay Springs Processing Plant until
approximately 6:35 pm, when he departed and returned to his residence.

24. Record checks for Abegail Lopez-Ramos revealed he does not possess
employment authorization from the United States Department of Homeland Security.

25. On September 03, 2018, Artemio Lopez-Simon, a Guatemalan national, was

encountered by USBP agents near Yuma, Arizona. At the time of the encounter, USBP agents

10
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 11 of 17

determined Lopez-Simon did not possess legal documents to work or reside in the United States.
Lopez-Simon was administratively arrested by USBP and transported for processing. Lopez-
Simon was processed as a Notice to Appear and turned over to ICE for custody determination.
Lopez-Simon provided ICE with an address of 817 North 14th Avenue, Laurel, Mississippi, was
enrolled in the ICE ERO ATD program, and placed on GPS monitoring pending removal from
the United States.

26. Queries of the historical GPS coordinates associated with Artemio Lopez-Simon’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also revealed
Lopez-Simon travels from Laurel, Mississippi, to the Peco Foods Bay Springs Processing Plant
multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing Plant, Lopez-
Simon remains on the Peco Foods Bay Springs Processing Plant property for approximately 8 to
10 hours. For example, on July 25, 2019, at approximately 3:58 pm Lopez-Simon left his
residence in Laurel, Mississippi, and began travelling to the Peco Foods Bay Springs Processing
Plant. Lopez-Simon arrived at the Peco Foods Bay Springs Processing Plant at approximately
4:31 pm. Lopez-Simon remained at the Peco Foods Bay Springs Processing Plant until
approximately 1:35 am on July 26, 2019, when he departed and returned to his residence.

27. Record checks for Artemio Lopez-Simon revealed he does not possess
employment authorization from the United States Department of Homeland Security.

RECORDED CONVERSATION WITH HUMAN RESOURCE EMPLOYEE

28. On June 21, 2018, at approximately 7:06 pm, HSI SA Todd Williams and HSI

Technical Enforcement Officer (TEO) Sam Hodges, conducted a recorded conversation between

Confidential Informant (CI) SA-109-JA, former employee of PECO FOODS-Bay Springs and

11
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 12 of 17

PECO FOODS Human Resources (HR) employee Dabeivys LOPEZ at the Bay Springs
Processing Plant. SA-109-JA has historically provided credible and reliable information related
to HR employees who work at PECO FOODS. The conversation was video, and audio recorded
for evidentiary purposes. The following is a summary of the conversation and is not intended to
be a transcription. At approximately 7:11 pm, SA-109-JA entered the HR building at the Bay
Springs Processing Plant and encountered LOPEZ in her office. At approximately 7:13 pm, SA-
109-JA and LOPEZ exit the HR building and began speaking near the parking lot.

29. At approximately 7:21 pm, SA-109-JA mentioned the name Emesto and LOPEZ
responded, “he got papers.” (United States Immigration Identification Documents) SA-109-JA
mentioned that Ernesto LNU came back with his real name, suggesting Ernesto LNU previously
worked at PECO FOODS utilizing a different identity. LOPEZ responded “that should have been
ared flag” because PECO FOODS previously hired him under a different name. SA-109-JA
mentioned that Ernesto LNU left PECO FOODS and traveled to Florida. Upon Emesto LNU’s
return, SA-109-JA stated she saw him and called him by his name Ernesto and he stopped and
corrected her and stated his name was now Felix. LOPEZ responded that Ernesto LNU is not the
first employee that was hired on two separate occasions with two different identities.

30. SA-109-JA questioned LOPEZ about the name of an employee that she works
with on the line, and LOPEZ responded with the name Margarita and said she got her papers too.
SA-109-JA stated to LOPEZ that Margarita was hired on two separate occasions with two
different identities. SA-109-JA asked LOPEZ what another name Margarita utilized to work at
PECO FOODS, and LOPEZ responded “Maria.” LOPEZ stated Margarita was originally hired

utilizing the name Maria Gillum and was later hired a second time utilizing the name Margarita

12
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 13 of 17

Hernandez. LOPEZ complained that PECO FOODS management does not care. At
approximately 7:23 pm, the conversation was ended.
ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

31. On May 22, 2019, ICE officers encountered Zenon Gerardo-Cabanzo, an illegal
alien from Mexico, while conducting surveillance in Laurel, Mississippi. Gerardo-Cabanzo, was
administratively arrested by ICE officers and transported to the HSI Jackson, Mississippi, office
for administrative processing.

32. On May 22, 2019, HSI SA Todd Williams and TEO Sam Hodges conducted an
interview of Zenon Gerardo-Cabanzo at the HSI Jackson, Mississippi office. During the
interview, Gerardo-Cabanzo stated that he is a Mexican national that illegally entered the United
States approximately 10 years ago. Gerardo-Cabanzo stated that he has been employed at the
PECO FOODS chicken processing plant in Bay Springs, Mississippi, (95 Commerce Drive, Bay
Springs, Mississippi) for approximately six to seven years. According to Gerardo-Cabanzo, he
works stacking boxes in the freezer during the day shift (i.e., 8:00 am to 4:30 pm/5:00 pm.)
Gerardo-Cabanzo stated that his supervisor is an unknown white male approximately 40 to 50
years of age. According to Gerardo-Cabanzo, his supervisor does not speak the Spanish
language, and utilizes other employees that speak both English and Spanish to interpret if he
needs to communicate with his employees. Gerardo-Cabanzo stated that there are mostly black
employees working in his section, but there are approximately 3-4 Hispanic employees that work
on his shift.

33. | According to Gerardo-Cabanzo, he utilized the identity of Alejandro Perez to gain
employment at PECO FOODS. Gerardo-Cabanzo stated that a friend gave him a social security

card and fraudulent identification document use for employment.

13
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 14 of 17

34. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Alejandro
Perez (social security number XXX-XX-1821) earned $8,073.57. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Zenon Gerardo-Cabanzo was not earning wages.

35. On May 22, 2019, ICE officers encountered Agustin Gabriel-Gabriel, an illegal
alien from Guatemala, while conducting surveillance in Laurel, Mississippi. Gabriel-Gabriel was
administratively arrested ICE officers and transported to the HSI Jackson, Mississippi, office for
administrative processing.

36. On May 22, 2019, HSI SAs Todd Williams and Chip Carter conducted an
interview of Agustin Gabriel-Gabriel at the HSI Jackson, Mississippi office. During the
interview, Gabriel-Gabriel stated that he is a Guatemalan national that illegally entered the
United States approximately 15 years ago. Gabriel-Gabriel stated that he moved to Mississippi in
2012. Gabriel-Gabriel stated that he has been employed at the PECO FOODS chicken processing
plant in Bay Springs, Mississippi, (95 Commerce Drive, Bay Springs, Mississippi) for
approximately seven years. According to Gabriel-Gabriel, he works weighing chickens during
the day shift (i.e., 8:45 am to 4:45 pm.)

37. According to Gabriel-Gabriel, he utilized the identity of George Garcia to gain
employment at PECO FOODS. Gabriel-Gabriel stated that he provided a social security card
containing George Garcia’s personal identifying information to an unknown Hispanic female
secretary that spoke Spanish. According to Gabriel-Gabriel, the unknown Hispanic female
secretary never returned the social security card.

38. During processing Gabriel-Gabriel presented a PECO FOODS ID card. The front

face of the PECO FOODS ID card contained the below identifiers:
14
Case 3:19-mj-00216-LRA Document3 Filed 08/05/19 Page 15 of 17

A photograph appearing to be Agustin Gabriel-Gabriel

Employee Number 014513

The name George Garcia

“Peco Foods, Inc.”

39. Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, George O
Garcia (social security number XXX-XX-2307) earned $8,190.19. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Agustin Gabriel-Gabriel was not earning wages.

40. On May 22, 2019, ICE officers encountered Yesenia Ortiz-Ramirez, an illegal
alien from Mexico, while conducting surveillance in Laurel, Mississippi. Ortiz-Ramirez was
administratively arrested ICE officers and transported to the HSI Jackson, Mississippi, office for
administrative processing.

41. On May 22, 2019, HSI SA Todd Williams and ICE ERO DO Francisco Ayala
conducted an interview of Yesenia Ortiz-Ramirez at the HSI Jackson, Mississippi office. During
the interview, Ortiz-Ramirez stated that she is a Mexican national that illegally entered the
United States approximately six years ago. Ortiz-Ramirez stated that she came to Mississippi
because she was told by people from Mexico that there was work at various chicken plants.
Ortiz-Ramirez stated that she has been employed at the PECO FOODS chicken processing plant
in Bay Springs, Mississippi, (95 Commerce Drive, Bay Springs, Mississippi) for approximately
two months. According to Ortiz-Ramirez, she works in the Debone section of the processing
plant and works the day shift (i.e., 7:00 am/ 8:00 am to 3:00 pm/4:00 pm.)

42. Ortiz-Ramirez stated that she applied for the job at PECO FOODS in Bay Springs

one morning in the Human Resources office. According to Ortiz-Ramirez, an unknown black

15
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 16 of 17

male provided her an application in the Spanish language and upon completing the application
she was hired on the spot on a three-month trial basis. According to Ortiz-Ramirez, she utilized
the identity of Amanda Barragan to gain employment at PECO FOODS.

43. During processing Ortiz-Ramirez presented a PECO FOODS ID card. The front
face of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Yesenia Ortiz-Ramirez

Employee Number 014122

The name Amanda Barragan

“Peco Foods, Inc.”

44. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Amanda
Barragan (social security number XXX-XX-3740) earned $265.10. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Yesenia Ortiz-Ramirez was not earning wages.

45. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at Peco Foods, Inc. — Bay Springs Processing Plant, located at 95 Commerce
Drive, Bay Springs, Mississippi, for evidence of unlawfully employing illegal aliens.

CONCLUSION

46. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

47. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens

are present at 95 Commerce Drive, Bay Springs, Mississippi 39422.
16
Case 3:19-mj-00216-LRA Document 3 Filed 08/05/19 Page 17 of 17

48. —_Inconsideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 95 Commerce Drive, Bay Springs, Mississippi
39422, and all appurtenances thereto as more fully described in Attachment A and authorize the
seizure of the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING

 

49. | further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Cobra Jord ISL
Anthony Todd Williams Jr.‘
Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

Sr
Subscribed and sworn to before me on the 9 day of August, 2019.

Pte FP On

LINDA R. ANDERSON
UNITED STATES MAGISTRATE JUDGE

ie
